Citation Nr: 0615639	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  96-27 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder secondary to service-connected 
atrophy of the right testicle.

2.  Entitlement to an increased rating for atrophy of the 
right testicle with orchitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than June 19, 
1991 for the award of a compensable rating for service-
connected atrophy of the right testicle with orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

By a decision entered in December 1997, the Board of 
Veterans' Appeals (Board) denied service connection for 
disorders of the eyes, heart, and lungs, and disorders 
manifested by dizziness and by numbness of the arms, hands, 
face, and leg muscles due to mustard gas exposure; denied an 
application to reopen a claim of service connection for an 
acquired psychiatric disorder due to mustard gas exposure; 
denied an effective date earlier than June 19, 1991 for the 
award of a compensable rating for service-connected atrophy 
of the right testicle; denied an effective date earlier than 
June 19, 1991 for the award of special monthly compensation 
(SMC) for loss of use of a creative organ; and determined 
that the veteran had not appealed the RO's denial of service 
connection for defective hearing, or the RO's denial of an 
application to reopen a claim of service connection for 
atrophy of the left testicle.  In addition, the Board 
remanded to the RO a claim for an increased rating for 
atrophy of the right testicle, and an application to reopen a 
claim of service connection for an acquired psychiatric 
disorder secondary to service-connected atrophy of the right 
testicle.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court).  By a memorandum decision entered in 
June 1999, the Court vacated and remanded that portion of the 
Board's decision that denied an effective date earlier than 
June 19, 1991 for the award of a compensable rating for 
service-connected atrophy of the right testicle.  The Board's 
decision was otherwise affirmed.  The Court held that 
evidence had not been submitted to establish a well-grounded 
claim for the various disorders claimed as due to mustard gas 
exposure; deemed abandoned any appeal with respect to the 
claim for an effective date earlier than June 19, 1991 for 
the award of SMC for loss of use of a creative organ; 
dismissed for lack of jurisdiction the veteran's appeal of 
the two issues that the Board had remanded to the RO, 
inasmuch as those issues were not the subject of a final 
Board decision; and dismissed the appeal of the application 
to reopen a claim of service connection for atrophy of the 
left testicle for lack of a jurisdictional notice of 
disagreement (NOD).

In January 2000, the Board remanded the claims remaining on 
appeal (including the claims previously remanded in December 
1997) for additional development.  In May 2004, while the 
case was in remand status, the RO re-characterized the 
veteran's service-connected right testicle disability as 
atrophy with orchitis.  Accordingly, the issues now on appeal 
have been characterized as set forth above, on the title 
page.

By a decision entered in March 2004, the RO granted a 70 
percent rating for post-traumatic stress disorder (PTSD).  
Later, in May 2004, the RO granted service connection for 
bilateral hearing loss, tinnitus, and residuals of trauma to 
the testicles (bilateral testicular pain), and assigned 
evaluations therefor of 30, 10, and 10 percent, respectively.  
The veteran filed a NOD in July 2004, expressing his 
dissatisfaction with the evaluations assigned, and the RO 
furnished him a statement of the case (SOC) in November 2004.  
However, no substantive appeal was thereafter received.  
Consequently, inasmuch as an appeal of these issues has not 
been perfected, the Board has no jurisdiction to consider 
them.  38 U.S.C.A. §§ 7105, 7108 (West 2002).

In January 2005, the veteran filed a claim for an increased 
rating for PTSD.  It does not appear from the record that 
that claim has been adjudicated by the RO.  The claim is 
therefore referred to the RO for further action, as 
appropriate.

The Board's present decision is limited to a determination on 
the veteran's application to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder 
secondary to service-connected atrophy of the right testicle.  
For the reasons set forth below, the remaining issues on 
appeal are being REMANDED for additional development.


FINDINGS OF FACT

1.  By a decision entered in June 1993, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder 
secondary to service-connected atrophy of the right testicle; 
he was notified of the RO's decision, and of his appellate 
rights, by a letter dated on July 22, 1993.

2.  On October 1, 1993, the veteran filed a NOD with respect 
to the RO's June 2003 decision to deny his application to 
reopen.

3.  The RO mailed the veteran a SOC addressing the reopening 
issue on January 23, 1995; thereafter, he did not file a 
substantive appeal as to that issue within 60 days.


CONCLUSION OF LAW

A timely substantive appeal was not received with respect to 
the June 1993 decision by the RO that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder secondary to 
service-connected atrophy of the right testicle.  38 U.S.C.A. 
§§ 5103, 5103A, 7105, 7108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 20.101, 20.200, 20.202, 20.302(b), 20.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness of Appeal

An appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2005).  Then, after a SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2005). 

A substantive appeal can be set forth on VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.202 
(2005).  With exceptions not here applicable, in order to be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2004).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. 
Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that a timely 
substantive appeal was not received with regard to the RO's 
June 1993 decision that denied the veteran's application to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder secondary to service-connected 
atrophy of the right testicle.  The record shows that he was 
notified of the RO's decision, and of his appellate rights, 
by a letter dated on July 22, 1993; that he filed a NOD on 
October 1, 1993; and that the RO mailed him a SOC addressing 
the issue on January 23, 1995.  Under the applicable law, 
cited above, he had 60 days from the date of the RO's mailing 
of the SOC within which to file a substantive appeal.

A VA Form 9 was subsequently received from the veteran on 
January 27, 1995.  However, it made no mention of the issue 
here in question.  Indeed, it indicated only that he wished 
to pursue an appeal of his pending mustard gas claims.  He 
did not thereafter express an intention to pursue an appeal 
of his application to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder 
secondary to service-connected atrophy of the right testicle 
until he appeared at a hearing held at the RO on June 22, 
1995.  Although the transcript of such a hearing may serve as 
a substantive appeal in appropriate instances, cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993), the transcript in this 
instance was not certified until June 29, 1995, well after 
the expiration of the applicable appeal period.  
Consequently, it is the Board's conclusion that a timely 
substantive appeal was not received.  The appeal of this 
issue will therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

It is not entirely clear whether the VCAA applies in a 
situation such as this.  Because the question being 
considered has to do, not with the adjudication of a 
"claim" per se, but rather with the Board's jurisdiction to 
decide an appeal, it appears that the VCAA may be 
inapplicable.

However, even assuming that the VCAA applies, the Board finds 
that the requirements of the law have been satisfied.  By way 
of the Board's December 1997 remand, and a subsequent 
supplemental SOC (SSOC) mailed in May 2004, the veteran was 
put on notice of the potential jurisdictional defect in this 
case.  The remand and SSOC informed him of the laws and 
regulations pertaining to the timely filing of substantive 
appeals; he was advised as to the specific reasons his appeal 
was thought to be defective; and he was essentially notified 
of the information and evidence needed to establish that his 
appeal was timely.  He was also given an opportunity to 
submit argument and additional evidence on the question, and 
to request a hearing on the matter.  Accordingly, and because 
the veteran has not identified additional evidence relevant 
to the issue-and the record otherwise appears to be complete 
in this regard-it is the Board's conclusion that VA's duties 
to notify and assist have been satisfied.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 C.F.R. § 20.101 (2005) (amended during the pendency of 
this appeal).

The Board acknowledges that the 1997 remand and 2004 SSOC 
were sent to the veteran after the RO's June 1993 decision 
that is the basis for this appeal.  However, the letter was 
sent before the Board made a final decision (contained 
herein) on the question of jurisdiction.  In addition, as 
noted above, all of the due process requirements of the law 
have been satisfied.  No further corrective action is 
necessary.


ORDER

The appeal of the RO's June 1993 decision, denying the 
veteran's application to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder 
secondary to service-connected atrophy of the right testicle, 
is dismissed.


REMAND

In April 2000, after the Board last remanded this case to the 
RO, the veteran submitted a release indicating that he had 
been treated at the VA Medical Center (VAMC) in Huntington, 
West Virginia, in part, for difficulties with his testicles.  
He identified three specific periods of treatment; 1947 to 
1952, 1965 to 1970, and 1981 to 1987.  He indicated that he 
had tried to obtain the records of this treatment, but was 
told that they had been "retired."  Because his efforts to 
obtain the records had been unsuccessful, he asked the RO to 
assist him.

The record shows that the RO attempted on two occasions-in 
March 2001 and December 2002-to obtain the records 
referenced by the veteran.  On the first occasion, the VAMC 
indicated that it had no records for the veteran older than 
1988, and no way to retrieve any "at this hosp[ital]."  
Similarly, on the second occasion, the VAMC stated that there 
was no way to retrieve any record "from this hosp[ital] in 
1947."  Notably, neither of the responses received from the 
VAMC clearly indicated whether a search had been conducted 
for "retired," or archived records.  Further, the latter 
response, dated in December 2002-elicited as a result of the 
RO's effort to clarify whether a search of Federal archives 
had, in fact, been conducted-was restricted to records of 
the veteran's treatment "in 1947."  As a result, it remains 
unclear whether a search for archived records from 1947 to 
1989 has been completed.  Consequently, and because such 
records, if they can be obtained, could be germane to the 
claims remaining on appeal, a remand is required.  See 
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2005); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (holding that, when 
gaps in the record exist, VA's duty to assist requires that 
it attempt to obtain records detailing the full history of 
the disability).

The Board also notes that the veteran has not been provided 
with a formal VCAA notice relative to the claims remaining on 
appeal (namely, entitlement to an increased rating for 
atrophy of the right testicle with orchitis, currently 
evaluated as 10 percent disabling, and entitlement to an 
effective date earlier than June 19, 1991 for the award of a 
compensable rating for service-connected atrophy of the right 
testicle with orchitis).  This should also be corrected.

Finally, the Board finds that efforts should be undertaken to 
obtain records of any additional treatment the veteran may 
have received for disability of his right testicle at the 
VAMC in Huntington since the time that such records were last 
procured in April 2005.  This will ensure that his remaining 
claims are adjudicated on as complete a record as possible.  
See also Bell, supra.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA notice letter 
relative to his claim for an increased 
rating for atrophy of the right testicle 
with orchitis, currently evaluated as 10 
percent disabling, and his claim for an 
effective date earlier than June 19, 1991 
for the award of a compensable rating for 
service-connected atrophy of the right 
testicle with orchitis.  Afford him a 
reasonable opportunity for response.

2.  Make efforts to obtain copies of any and 
all records pertaining to the veteran's 
reported treatment for disability of the 
right testicle at the VAMC in Huntington, 
West Virginia from 1947 to 1989, including, 
but not limited to, any and all clinical 
records, progress notes, and/or reports of 
hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  If no so such 
records exist, or if they cannot be located 
(whether in the Federal archives or 
elsewhere) the VAMC should be asked to 
specifically note that fact in writing.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

3.  Obtain copies of records pertaining to 
any treatment the veteran has received for 
disability of the right testicle at the VAMC 
in Huntington, West Virginia since April 28, 
2005, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

4.  After all of the foregoing development 
has been completed, take adjudicatory action 
on the veteran's claim for an increased 
rating for atrophy of the right testicle 
with orchitis, currently evaluated as 10 
percent disabling, and his claim for an 
effective date earlier than June 19, 1991 
for the award of a compensable rating for 
service-connected atrophy of the right 
testicle with orchitis.  If any benefit 
sought remains denied, issue a SSOC to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


